Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed cap for a scalp care container comprising an upper cap and a lower cap, wherein the upper cap includes an upper cap body having a cylindrical tubular shape including a cylindrical side wall and a circular top surface, wherein the lower cap includes a container joint portion having a cylindrical tubular shape including a cylindrical side wall and a circular top surface, a liquid injection through hole formed in the circular top surface or the container joint portion and a liquid injection adjusting member which is configured to open or close the liquid injection hole while moving vertically by pressure of the plurality of bristles and an elastic force of an elastic member, wherein the liquid injection adjusting member includes a moving shaft configured to move vertically through the liquid injection hole by pressure of the plurality of bristles and the elastic member, an upper stopper formed at a upper end of the moving shaft, the elastic member being inserted between the circular top surface of the container joint portion and the upper stopper to give an elastic restoring force of the moving shaft, and a lower stopper coupled to a lower surface of the circular top surface of the container joint portion, wherein a predetermined space is formed between an inner lower surface of the circular top surface of the upper cap and the circular top surface of the container joint portion and a sponge is mounted in the predetermined space in combination with the claimed limitations.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/9/2021